Title: From George Washington to James McHenry, 4 March 1798
From: Washington, George
To: McHenry, James

 

Dear Sir,
Mount Vernon 4th March 1798

Knowing nothing of Mr John Parker (whose letter I enclose you); of his fitness for the work he contemplates; or the utility of it when done; except bringing all these matters into a connected view; which indeed might be useful. But knowing as I well do, that many men when they want money, and do not readily know how else to come at it, are too apt to set projects of this kind on foot, to obtain it; sometimes for the mere purpose of catching a penny, without meaning more than to get hold of the money; and oftentimes without abilities to execute their designs in useful undertakings, by which attempts more competent pens lye unimployed. I say, viewing things in this light, & presuming you have a better knowledge of what is stated in his letter than I can pretend to—of his views—and of the propriety of encouraging the proposed undertaking—I have taken the liberty of putting along with his letter, my answer, to be forwarded to him, or not as in your judgment, & from existing circumstances, you shall deem best. With truth & sincerity I am always Your Affectionate friend

Go: Washington


Are our Commrs Guilotined? or what else is the occasion of their Silence?

